In May, 1892, Latham  Skinner sold and delivered to the Greenville Land and Improvement Company a steam engine and boiler at the price of $200. Afterwards the defendants, being in debt for money borrowed, executed two mortgages upon its real property described in the complaint. The property was sold (159) under the mortgages in December, 1892, and bought by P. B. Taliaferro, who conveyed to S.C. Hamilton, Jr., and the last named afterwards conveyed the property to the defendant. On 5 July, 1893, the plaintiff obtained a judgment in a court of a justice of the peace against the Greenville Land and Improvement Company for the price of the engine and boiler, and the amount was declared to be for materials furnished by the plaintiff to the company purchasers, under section 1255 of The Code. The justice's judgment became one of the Superior Court by transcript on 8 July, 1893. The real estate was sold under an execution issued upon the judgment, and was purchased by the plaintiff. *Page 99 
The present action is for the possession of the real estate by the plaintiff, who was the purchaser thereof at the execution sale. The claim of the plaintiff is that the engine and boiler were materials furnished under section 1255 of The Code, and that the sale of the land under the mortgages was void as to the debt due by the Greenville Land and Improvement Company to Latham  Skinner for the engine and boiler.
It is not claimed by the plaintiff that the sale of the engine and boiler constituted a lien upon the land as for materials furnished. No lien was ever filed. Nor is there any claim set up by the plaintiff under section 685 of The Code, for no action to enforce the collection of the purchase price was commenced within sixty days after the registration of the mortgages. If the engine and boiler can be considered as materials furnished under section 1255 of The Code, the plaintiff would be entitled to recover the land. If not, then he acquired no rights at the sheriff's sale. In Coal Co. v. Electric Light Co., 118 N.C. 232, it was decided that section 1255 of The Code gave no lien       (160) for materials furnished, as did section 1781 of The Code, and that it was intended to give additional relief to laborers and material men who had served, or furnished material, to corporations after they had made mortgages upon their property to other creditors — section 685 preferring laborers and material men as to their claims prior to or at the time of the execution of the mortgages or deeds of trust. In that case, on this subject, the Court further said: "The object seems to have been two-fold, one to enable such concerns to continue their operations which they would probably not be able to do if it was known they had nothing out of which their employees and contractors would make their debts. But the other and probably the principal object moving to this enactment was to give protection to this class of laborers and contractors who had contributed their labor and material to keep the concern going. In that case the claim was for coal furnished the electric light company, and on the ground that coal was necessary to run the concern to keep it going, it was held to be embraced in the term "material furnished." It does not appear in the present case that the engine and boiler were necessary to keep the Greenville Land and Improvement Company going. They may have facilitated the work of the company, for they were used by the company. They may have increased its output of finished material, but they may not have been essential to the conducting and continuation of its business. There was no error in the ruling of the Court in dismissing the action on the defendant's motion made under the act of 1897.
No error. *Page 100